Citation Nr: 0017136	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

2.  Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active air service from June 1964 to March 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO) 
which, inter alia, denied service connection for sleep apnea 
and ratings in excess of 10 percent for sinusitis, rhinitis 
with headaches, and temporomandibular joint (TMJ) syndrome.  

By December 1997 decision, the Board denied an increased 
rating for TMJ syndrome and granted a 30 percent rating for 
sinusitis, rhinitis with headaches.  The issue of service 
connection for sleep apnea was remanded for additional 
development of the evidence.  In November 1999, the Board 
again remanded the issue of service connection for sleep 
apnea for additional development of the evidence.

It is noted that the claim of service connection for sleep 
apnea was previously denied by the RO in a June 1991 rating 
decision.  That decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 7104(b).  
However, if new and material evidence is presented or secured 
with respect to a previously disallowed claim, it may be 
reopened.  See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).  In this 
case, in the rating decision on appeal, the RO did not 
address the issue of whether new and material evidence had 
been submitted to reopen the claim, but addressed the issue 
only on the merits.  The Board is obligated by statute, 38 
U.S.C.A. §§ 5108, 7104(b), to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Accordingly, the issue has been framed as 
set forth on the cover page of this decision.  It is apparent 
that the veteran is not be prejudiced by the Board's 
consideration of the new and material issue in the first 
instance, given the favorable decision below to reopen the 
claim and consider it de novo.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  By June 1991 rating decision, the RO denied service 
connection for sleep apnea; although the veteran was notified 
of this decision by August 1991 letter, he did not appeal 
within the applicable time period.  

2.  Evidence received since the final June 1991 rating 
decision denying service connection for sleep apnea includes 
numerous clinical records and VA examination reports not 
previously considered which bear directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for sleep apnea.

3.  Sleep apnea was not clinically evident during the 
veteran's active service, and the record contains no 
competent medical evidence of a link between the post-service 
sleep apnea and his service, any incident therein, or any 
claimed continuous symptomatology.

4.  The record does not contain competent medical evidence 
that sleep apnea is causally related to or aggravated by any 
of the veteran's service-connected disabilities, including 
sinusitis, rhinitis with headaches, or TMJ syndrome.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision which denied service 
connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for sleep apnea.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of service connection for sleep apnea is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of sleep apnea.  At his August 1987 
military retirement medical examination, clinical evaluation 
of the veteran's head, face, neck, nose, sinuses, throat, and 
lungs was normal.  

Shortly after his separation from service, in September 1987, 
the veteran filed an application for VA disability benefits, 
however, his application is silent for any mention of sleep 
apnea.  In connection with his claim, he underwent VA medical 
examination in December 1987 which was negative for any 
complaint or finding of sleep apnea, or for symptomatology 
such as snoring, daytime fatigue, or episodes of dozing off.  
By November 1988 rating decision, the RO granted service 
connection for sinusitis and rhinitis with headaches.  

VA outpatient treatment records dated from December 1987 to 
January 1989 show that the veteran was treated during this 
period for numerous disorders, including allergies, TMJ 
syndrome, obesity, hypertension, sinus congestion, peptic 
ulcer disease symptoms, atypical chest pain, and a skin rash.  
These records are negative for complaints or findings of 
sleep apnea or of symptoms such as snoring, daytime fatigue, 
or episodes of dozing off.  An April 1989 VA medical 
examination report is likewise negative for complaints or 
findings of sleep apnea.

In May 1989, the veteran reported symptoms, including snoring 
and falling asleep easily during the day.  The assessment 
included questionable sleep apnea.  

In August 1989, the veteran was seen by a private ear, nose, 
and throat specialist with complaints of severe snoring with 
excessive daytime somnolence.  He indicated that he was no 
longer able to drive a car without falling asleep; he also 
reported that during his period of military service, he used 
stimulants to keep himself awake during the day.  The 
impression included sleep apnea syndrome.

In April 1990, the veteran was evaluated in the sleep 
disorders unit of a private hospital.  On admission, he 
reported that his symptoms of loud nocturnal snoring and 
excessive daytime somnolence had been present for at least 10 
years.  The diagnosis was severe sleep apnea.  It was noted 
that factors contributing to the veteran's condition included 
anatomic abnormalities such as a small jaw, excessive body 
weight, and excessive oral pharyngeal tissue.  The veteran 
was given a continuous positive airway pressure (CPAP) 
machine and later underwent surgical correction, including 
for a nasal septal deviation and an 
uvulopalatopharyngoplasty.

These procedures were reportedly insufficient to relieve the 
veteran's sleep apnea.  In January 1991, a private dentist 
indicated that the veteran had a skeletal defect of the jaws, 
namely, a severely retruded mandible causing compression of 
the suprahyoid muscles.  He indicated that this condition 
caused tongue retrusion into the pharynx and obstructed the 
airway, thereby causing sleep apnea.  As such, he indicated 
that orthodontic correction was necessary.

In March 1991, the veteran filed a claim of service 
connection for, inter alia, sleep apnea.  He indicated that 
as early as 1980, he had experienced symptoms of loud 
snoring, as well as daytime drowsiness and episodes of dozing 
off.  He indicated that he felt that his sinusitis and 
rhinitis, which were treated in service, had masked his sleep 
apnea symptoms.  

In connection with his claim, the veteran underwent VA 
medical examinations in March 1991; the diagnoses included 
sleep apnea.  By June 1991 rating decision, the RO denied 
service connection for sleep apnea.  He was notified by 
August 1991 letter sent to his last known address of record, 
but he did not submit an appeal.  Thus, the decision is 
final.  

In January 1995, he again requested service connection for 
sleep apnea.  In support of his claim, the RO obtained VA and 
private treatment records showing continued treatment for 
sleep apnea.  

In August 1998, the veteran underwent VA medical examination; 
the diagnoses included sleep apnea.  In an October 1998 
addendum to the examination report, a VA clinical 
polysomnographer indicated that the veteran had been 
evaluated and found to have moderate levels of obstructive 
sleep apnea.  He concluded that the veteran's sleep apnea was 
"a separate and unrelated condition to his chronic sinusitis 
or TMJ."  

In January 2000, a VA physician reviewed the veteran's two 
volume claims folder "on a page-by-page basis" for the 
purpose of providing a medical opinion on the relationship, 
if any, between the veteran's current sleep apnea and his 
military service or any service connected disability.  In 
addition, he indicated that he had done an extensive review 
of medical literature on the topic.  After such review, the 
examiner concluded that the veteran's current sleep apnea was 
not related to his military service or his service-connected 
rhinitis, sinusitis, or TMJ syndrome.  

In that regard, the examiner noted that the veteran's service 
medical records were negative for any complaint or finding of 
sleep apnea and that the first post-service evidence of sleep 
apnea dates from 1989.  He noted that subsequent treatment 
records contained notations of a "long history" of sleep 
apnea, based on the veteran's reports of symptoms such as 
snoring and drowsiness.  Despite his reported history, 
however, the examiner noted that the service medical records 
showed no complaint of excessive daytime sleepiness, etc.  
Even assuming that the veteran's reported history was 
accurate, the examiner indicated that "there is no apparent 
relationship between [the veteran's] established disabilities 
and his existing sleep apnea."  Rather, he concluded that 
the veteran most likely suffered from sleep apnea because of 
his obesity.  He noted, in fact, that as many as 90 percent 
of patients with obstructive sleep apnea were obese.  

II. Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

As set forth above, the claim of service connection for sleep 
apnea was previously denied by June 1991 rating decision.  
Because the veteran did not appeal that decision within the 
applicable time period, it is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. 7104(b).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened.  See 38 U.S.C.A. 5108; 38 C.F.R. 3.156(a).  

Pursuant to 38 C.F.R. 3.156(a) (1999), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
Fed. 3rd 1356 (Fed. Cir. 1998).

A three-step analysis must be performed when a claimant seeks 
to reopen a previously denied claim.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In this case, since the last final denial of service 
connection for sleep apnea in June 1991, numerous pieces of 
evidence have been associated with the claims folder.  This 
evidence includes recent medical records containing diagnoses 
of sleep apnea, as well as the VA medical examination reports 
addressing the etiology of the veteran's sleep apnea and its 
relationship to his service-connected disabilities.  

Obviously, this evidence is new as it was not previously of 
record.  Moreover, this evidence is material in that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability.  Hodge, 155 
F.3d at 1363.  Given the nature of the veteran's claim, the 
Board finds that the evidence set forth above is new and 
material evidence sufficient to reopen the claim of service 
connection for sleep apnea.  38 C.F.R. § 3.156(a).

As the claim is now reopened, the Board must next determine 
whether it is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  See Elkins, supra.  As noted, for a claim to be 
well grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  When a veteran contends that his or her service-
connected disability has caused a new disability, he or she 
must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones, supra.  

In this case, the veteran claims that service connection for 
sleep apnea is warranted on the theory that such disorder 
either had its inception during his military service or is 
causally related to his service-connected sinusitis, 
rhinitis, and/or TMJ syndrome.  

Initially, the Board observes that the service medical 
records, including the military separation medical 
examination report, are entirely negative for complaints or 
findings of sleep apnea.  Likewise, the post-service medical 
evidence is negative for findings of sleep apnea until 1989, 
approximately two years after service separation.  

While findings of sleep apnea have been noted subsequent to 
service, none of this post-service medical evidence contains 
any indication that such disability is related to the 
veteran's service, any incident therein, or any service-
connected disability.  In fact, when the medical evidence of 
record does address the relationship between the veteran's 
current sleep apnea and his military service and service-
connected sinusitis, rhinitis, and TMJ syndrome, it 
unequivocally indicates that they are unrelated.  While the 
veteran himself has speculated and theorized that his sleep 
apnea had its inception in service or is secondary to his 
service-connected sinusitis, rhinitis, or TMJ syndrome, such 
opinion is clearly a matter for an individual with medical 
knowledge and expertise.  As he is a lay person, the veteran 
is not competent to provide evidence on this matter to render 
his claim well grounded.  Espiritu, 2 Vet. App. at 494.

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous 
symptoms of loud snoring, weight gain, heart problems, 
daytime drowsiness, high blood pressure, and lack of energy 
since his active service.  He argues that these are the 
"classic symptoms" of sleep apnea.  As set forth above, the 
Court has held that, a claim based on chronicity may be well-
grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage, supra.  While a 
lay person is competent to testify as to observable symptoms, 
he or she is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.

In this case, the service medical records contain no 
notations of sleep apnea.  Even accepting the veteran's 
statements of continuous symptoms of loud snoring, daytime 
drowsiness, etc., medical expertise is required relating a 
current disability to the reported continuous symptoms.  
Because the record is devoid of any such evidence, the Board 
concludes that the veteran has not submitted evidence 
sufficient to well ground his claim.

Therefore, lacking competent medical evidence of sleep apnea 
in service or for several years thereafter, or of a link 
between the current condition and his military service, any 
incident therein, any reported continuous symptomatology, or 
any service-connected disability, the Board must conclude 
that the veteran's claim of service connection for sleep 
apnea is not well grounded. 38 U.S.C.A. § 5107(a).


ORDER

Service connection for sleep apnea is denied.


	(CONTINUED ON NEXT PAGE)





REMAND

A review of the record shows that by November 1988 rating 
decision, the RO denied service connection for dermatitis, 
claimed secondary to exposure to Agent Orange.  The veteran 
appealed the RO determination, arguing that he had been 
exposed to Agent Orange in service while loading transport 
planes bound for Vietnam, and that he developed a skin 
disorder as a result of that exposure.  

In May 1989, a U.S. District Court voided all benefit denials 
under 38 C.F.R. § 3.311a(d) and directed the Department to 
amend that regulation in accordance with its decision.  See 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989).  Accordingly, in October 1990, the 
Board remanded the matter to the RO for consideration of the 
veteran's claim of service connection for a skin condition 
under such new regulations.  In its September 1993 decision, 
the Board again noted that the veteran's claim of service 
connection for a skin condition was still pending.

It does not appear that the RO has, as yet, considered the 
veteran's claim under the amended regulations and the Board 
finds no indication of record that the veteran has withdrawn 
his appeal of that issue.  Thus, while Board regrets the 
additional delay inherent in another remand of this matter, 
under the circumstances discussed above, a remand is 
necessary to ensure full compliance with due process 
requirements.  Thus, the case is REMANDED for the following 
development:

After conducting any necessary 
evidentiary development, the RO should 
adjudicate the veteran's claim of service 
connection for a skin condition, both on 
a direct basis, and claimed as secondary 
to exposure to Agent Orange.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an opportunity to respond.  

The case should then be returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

